The Chancellor
decided, that where the complainant relies upon the affidavits of third persons, in support of the allegations in his bill, for the purpose of retaining an injunction in opposition to the answer of the defendant on oath denying such allegations, the defendant must also be permitted to use such affidavits in support of his answer, to counterbalance the ex parte evidence thus adduced by the complainant in opposition to the answer. He also decided that *526the affidavits annexed to the bill could not be read to contra-diet the positive answer of one of the defendants, whose answer on oath had not been waived, relative to matters of which the other defendant was not charged with the knowledge.